Name: Commission Regulation (EEC) No 582/85 of 6 March 1985 amending for the seventh time Regulation (EEC) No 2108/83, and for the first time Regulation (EEC) No 3649/84 as regards the list of storage agencies holding dried grapes from the 1982 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3 . 85 Official Journal of the European Communities No L 67/ 17 COMMISSION REGULATION (EEC) No 582/85 of 6 March 1985 amending for the seventh time Regulation (EEC) No 2108/83 , and for the first time Regulation (EEC) No 3649/84 as regards the list of storage agencies holding dried grapes from the 1982 harvest Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Under 'A. Dried grapes' in Annex I of Regulation (EEC) No 3649/84 and (EEC) No 2108/83 the follo ­ wing shall be added : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies ('), as amended by Regulation (EEC) No 3489/84 (2), and in particular Article 1 (5) thereof, Whereas dried grapes from the 1982 harvest are to be sold for specific uses pursuant to Commission Regula ­ tion (EEC) No 3649/84 (3) and (EEC) No 2108/83 (4), as last amended by Regulation (EEC) No 3648/84 (*) ; Whereas the storage agencies where the dried grapes are stored are listed in Annex I of these Regulations ; whereas these lists are not complete ; whereas the missing storage agencies omitted should be added to the lists ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management 11 . ASO, Patras, Greece 12. Enosis Georgicon Sineterismon Zakynthos, Zakynthos, Greece 13 . Enosis Georgicon Sineterismon Ilias  Olympias, Pyrgos, Greece.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 159, 17 . 6 . 1983, p . 5 . (2) OJ No L 327, 14 . 12. 1984, p . 1 . (3) OJ No L 335, 22 . 12. 1984, p . 61 . 0 OJ No L 204, 28 . 7. 1983, p . 41 . (5 ) OJ No L 335, 22. 12. 1984, p . 60 .